Exhibit 10.5

 

AMENDMENT 2003-1
TO
THE MACERICH COMPANY
EMPLOYEE STOCK PURCHASE PLAN

 

 

WHEREAS, The Macerich Company (the “Company”) maintains The Macerich Company
Employee Stock Purchase Plan (the “ESPP”);

 

WHEREAS, Section 19(d) of the ESPP provides that the Board of Directors of the
Company may amend the Plan.

 

NOW, THEREFORE, the ESPP is hereby amended, effective on October 29, 2003 as
follows:

 

1.                                       The last sentence of Section 7(a) is
hereby amended to read as follows:

 

“A Participant’s Account shall be reduced by any amounts used to pay the
Exercise Price of shares acquired, by any other amounts distributed pursuant to
Sections 7(e) or 11 or by any amounts used to satisfy withholding obligations
pursuant to Section 25.”

 

2.                                       Section 9 is hereby amended in its
entirety to read as follows:

 

“Unless a Participant withdraws pursuant to Section 7(e) or the Participant’s
Plan participation is terminated as provided in Section 11, his or her Option
for the purchase of shares shall be exercised automatically on the Exercise Date
for that Offering Period, without any further action on the Participant’s part,
and the maximum number of shares (which may include fractional shares) of Common
Stock subject to such Option (subject to the limits of Section 8(c)) shall be
purchased at the Exercise Price with the balance of such Participant’s Account.”

 

3.                                       The second sentence of Section 16 is
hereby amended to read as follows:

 

“Each Participant’s statement shall set forth, as of such Exercise Date, that
Participant’s Account balance immediately prior to the exercise of his or her
Option, the Exercise Price and the number of shares purchased.”

 

4.                                       The second sentence of the first
paragraph of Section 25 is hereby amended to read as follows:

 

“In such event, the maximum number of shares subject to such Option (subject to
the other limits set forth in this Plan) shall be purchased at the Exercise
Price with the balance of the Participant’s Account (after reduction for the tax
withholding amount).”

 

--------------------------------------------------------------------------------


 

5.                                       Section 24 is hereby amended by adding
a new subsection (e) to read as follows:

 

“(e)                            Electronic and Telephonic Media. 
Notwithstanding any provisions contained herein to the contrary requiring the
submission of forms and elections in the form of a writing signed by the
Participant in order to be effective, the Committee (or its delegate) may
require or permit Participant (or Beneficiary, as the context may require)
elections and/or consents under this Plan to be made by means of such electronic
or telephonic media as the Committee may prescribe.  A Participant’s
participation election, request to withdraw from participation or other form of
election permitted by electronic or telephonic media under this Plan by the
Committee (or its delegate) shall be deemed to constitute the submission of a
writing signed by the Participant for purposes of this Plan only if timely
processed.  Reasonable efforts will be used to process electronic or telephonic
media consents and elections made under this Plan.  Notwithstanding the
preceding sentence or anything else in this Plan to the contrary, neither the
Company, the Committee (or its delegate), nor any other person guarantees that
any consent or election will be so processed.  However, the Committee (or its
delegate) may accept consents and elections that are not timely processed and
retroactively implement such consents or elections in the event that and to the
extent that the failure of timely processing was due to system error or other
event not reasonably within the control of the Participant, as the Committee (or
its delegate) determines in its sole discretion.  The Committee (or its
delegate) may adopt new or alternative rules for electronic or telephonic media
consents and elections as it deems appropriate in its sole and complete
discretion (including, without limitation, eliminating any electronic or
telephonic media system and re-implementing a requirement of written forms in
all cases).  In order to be effective, each consent and/or election must be made
in accordance with such other rules as the Committee may prescribe.  The
provisions of this Section 24(e) shall not affect the requirement that
Beneficiary designations be in writing in accordance with Section 13.”

 

IN WITNESS WHEREOF, The Macerich Company has caused this Amendment to be
executed on                               , 2003.

 

 

 

THE MACERICH COMPANY

 

 

 

 

 

 

 

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------